                                Case 3:19-cv-00379-JAM Document 1-1 Filed 03/13/19 Page 1 of 2
                                                        Exhibit A to the Complaint
Location: Shelton, CT                                                                                IP Address: 73.60.197.232
Total Works Infringed: 24                                                                            ISP: Comcast Cable
 Work        Hash                                        Site               UTC          Published         CRO App. File   CRO Number
                                                                                                           Date
 1           914EFF7C00FF5C8DC0F0FA8F0D2E0A63535873E9    Vixen              12/20/2018   10/06/2018        11/01/2018      PA0002141493
                                                                            14:12:43
 2           02EB612E4E84FB4F12206FF8340EBAE90E20D19B    Vixen              08/30/2018   08/12/2018        09/01/2018      PA0002119680
                                                                            13:45:51
 3           051A52EFFAA41578BB5F4F7EDE4827997D21BC4C    Vixen              10/25/2018   07/23/2018        09/05/2018      PA0002135670
                                                                            12:46:36
 4           06A0AA871C38B22364679C407392C4C580DAB699    Vixen              10/25/2018   05/19/2018        07/14/2018      PA0002128156
                                                                            12:56:27
 5           132EE60D7C0DC1229C3D3CBD15C56561F8581C2E    Vixen              10/25/2018   11/30/2017        01/04/2018      PA0002097470
                                                                            13:02:44
 6           21E23F7C0BAAC0161DF86A3E07E5545754D8DE25    Vixen              10/25/2018   04/24/2017        06/15/2017      PA0002037568
                                                                            13:10:00
 7           2C071D5726E41EDE6397DC9647BF1DB9CC406DF1    Vixen              10/25/2018   04/09/2017        06/05/2017      PA0002052836
                                                                            12:56:44
 8           2CB43429526775645D5837FE2C63CFFB1B0D2802    Vixen              10/25/2018   10/31/2017        12/05/2017      PA0002097990
                                                                            12:45:30
 9           3BF616A8556DA6801124C26EA864439649D28569    Vixen              08/30/2018   08/17/2018        09/01/2018      PA0002119582
                                                                            13:45:14
 10          4A9EA24C2A9EC5D1AE5F2CBBA2C197EB621BE95A    Tushy              10/09/2018   07/30/2018        09/01/2018      PA0002119590
                                                                            14:49:15
 11          590982CE540169A6C4BFFF339BB1AB34D3899712    Tushy              11/08/2018   08/24/2018        11/01/2018      PA0002143429
                                                                            13:59:19
 12          63DFE31973E8D9C33E4F6DC4A565B760E78B2463    Vixen              10/25/2018   12/10/2017        01/04/2018      PA0002097451
                                                                            12:52:38
 13          698177E2B9D81FCDCC41C55002A0CDB5DE9C3670    Vixen              10/25/2018   12/15/2017        01/24/2018      PA0002101764
                                                                            12:56:45
 14          6CA3C21D5E1D930F7C0ED2D79A08F5B86135729F    Vixen              10/25/2018   03/05/2018        04/17/2018      PA0002116085
                                                                            13:24:29
 15          755B2FD63DC787C4B07EC1D3461F59E10EC33404    Vixen              10/25/2018   04/19/2018        06/19/2018      PA0002126656
                                                                            13:12:01
 16          7E89946687EC46D42DAA82559216E4396DE1D39C    Vixen              10/25/2018   09/01/2018        11/01/2018      PA0002143431
                                                                            13:08:37
                          Case 3:19-cv-00379-JAM Document 1-1 Filed 03/13/19 Page 2 of 2
Work   Hash                                       Site        UTC          Published       CRO App. File   CRO Number
                                                                                           Date
17     8FEB7B713AAC2A4F8565238C5357FCE88E9CE896   Vixen       10/23/2018   10/21/2018      11/25/2018      PA0002136633
                                                              12:58:28
18     A2F12D22A1ED9F23F0499A8DAA8C8F65CAE2A0F7   Vixen       10/25/2018   04/09/2018      06/19/2018      PA0002126676
                                                              12:50:51
19     A557EDF2332885E53217D1CE69239C6C4FDCEBD1   Vixen       01/03/2019   06/28/2018      07/26/2018      PA0002112159
                                                              14:37:35
20     AE018081CC4330DF8B60E8A2FAC0D579A38C985A   Vixen       08/30/2018   08/22/2018      09/05/2018      PA0002135676
                                                              13:44:44
21     B9266888029C4F2FE729EC54F40765EDAC6C4DAB   Vixen       10/25/2018   11/15/2017      12/04/2017      PA0002098032
                                                              13:16:53
22     DE00285CDC5F2F3A2D02D98133147476F144C14D   Vixen       10/25/2018   07/08/2018      07/26/2018      PA0002112152
                                                              12:57:46
23     FB53F3EECB506F8A44A81683849E6F2D11533EA7   Vixen       10/25/2018   08/22/2017      09/15/2017      PA0002052852
                                                              13:07:42
24     FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9 Vixen         08/30/2018   08/07/2018      09/05/2018      PA0002135684
                                                              13:44:30
